                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

SAMANTHA DONLEY                                                              PLAINTIFF


v.                          Case No. 5:19-cv-00355 BSM

DOES                                                                     DEFENDANTS


                                        ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney, Doc. No. 3, has been received. After careful review of the record,

the RD is adopted. This case is dismissed without prejudice for failure to prosecute.

       IT IS SO ORDERED this 3rd day of February 2020.




                                                  UNITED STATES DISTRICT JUDGE
